       Case 2:20-cv-01829-AMM-JHE Document 3 Filed 11/16/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

LEROY K. BANKS, #236 615,                     )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    ) CIVIL ACTION NO. 2:20-CV-577-RAH
                                              )
WARDEN KENNETH PETERS, et al.,                )
                                              )
        Defendants.                           )

                                             ORDER

        This lawsuit is before the court on the Recommendation of the United States Magistrate

Judge that the case be transferred to the United States District Court for the Northern District of

Alabama under 28 U.S.C. § 1404. (Doc. 2.) There being no timely objections filed to the

Recommendation, and upon an independent review of the record and upon consideration of the

Recommendation, it is ORDERED that:

        (1) The Magistrate Judge’s Recommendation (Doc. 2) is ADOPTED.

        (2) This case is transferred to the United States District Court for the Northern District of

        Alabama under 28 U.S.C. § 1404.

        The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

        This case is closed in this court.

        DONE, this 16th day of November, 2020.


                                               /s/ R. Austin Huffaker, Jr.
                                        R. AUSTIN HUFFAKER, JR.
                                        UNITED STATES DISTRICT JUDGE
